Name: Commission Implementing Decision (EU) 2015/1752 of 29 September 2015 amending Implementing Decision 2013/426/EU on measures to prevent the introduction into the Union of the African swine fever virus from certain third countries or parts of the territory of third countries in which the presence of that disease is confirmed and repealing Decision 2011/78/EU (notified under document C(2015) 6519) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  organisation of transport;  means of agricultural production;  trade;  environmental policy;  agricultural activity;  agricultural policy
 Date Published: 2015-10-01

 1.10.2015 EN Official Journal of the European Union L 256/17 COMMISSION IMPLEMENTING DECISION (EU) 2015/1752 of 29 September 2015 amending Implementing Decision 2013/426/EU on measures to prevent the introduction into the Union of the African swine fever virus from certain third countries or parts of the territory of third countries in which the presence of that disease is confirmed and repealing Decision 2011/78/EU (notified under document C(2015) 6519) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) African swine fever is a highly contagious and fatal infection of domestic pigs and wild boar, with the potential for rapid spread, notably through products obtained from infected animals and contaminated inanimate objects. (2) Due to the African swine fever situation in Russia and in Belarus, the Commission adopted Implementing Decision 2013/426/EU (2) laying down measures which provide amongst others for appropriate cleansing and disinfection of livestock vehicles having transported live animals and feed and which enter the Union from those two countries. (3) Following recent notifications of African swine fever outbreaks in Ukraine, the existing measures of cleansing and disinfection provided for in Implementing Decision 2013/426/EU should also be extended to the vehicles entering the Union from Ukraine. (4) The list of third countries and parts of territory of third countries where the presence of African swine fever virus is confirmed, as provided for in Annex I of Implementing Decision 2013/426/EU, should therefore be amended accordingly. (5) Implementing Decision 2013/426/EU applies until 31 December 2015. Due to the unfavourable disease situation as regards African swine fever in the countries neighbouring the Union borders, and taking into account the epidemiology of African swine fever and the measures applicable in the Union as regards that disease, it is appropriate to extend this period until 31 December 2019. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Annex I of Implementing Decision 2013/426/EU, the word Ukraine is added after the word Russia. Article 2 Article 4a of Implementing Decision 2013/426/EU is replaced by the following: Article 4a This decision shall apply until 31 December 2019. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 September 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) Commission Implementing Decision 2013/426/EU of 5 August 2013 on measures to prevent the introduction into the Union of the African swine fever virus from certain third countries or parts of the territory of third countries in which the presence of that disease is confirmed and repealing Decision 2011/78/EU (OJ L 211, 7.8.2013, p. 5).